 1
                                  UNITED STATES DISTRICT COURT
 2
                               NORTHERN DISTRICT OF CALIFORNIA
 3
 4
                                                        Case No. 5:20-cv-03556-BLF
 5
 6    IN RE GOOGLE DIGITAL ADVERTISING                  [PROPOSED] ORDER GRANTING
      ANTITRUST LITIGATION                              INTERESTED PARTY’S UNOPPOSED
 7                                                      ADMINISTRATIVE MOTION TO
                                                        CONSIDER WHETHER CASES SHOULD
 8                                                      BE RELATED
 9
                                                        Hon. Beth Labson Freeman
10                                                      (Civ. L.R. 3-12 and 7-11)

11

12
            The Court, having considered the Unopposed Administrative Motion to Consider Whether
13
     Cases Should be Related (the “Motion”) filed by Interested Party JLaSalle Enterprises LLC
14
     (“JLaSalle” or “Interested Party”) in In re Google Digital Advertising Antitrust Litigation, No.
15
     5:20-cv-03556-BLF (N.D. Cal.), to deem JLaSalle Enterprises LLC v. Google LLC, No. 5:21-cv-
16
     00748-NMC (N.D. Cal.) related thereto, hereby grants the Motion.
17
            IT IS SO ORDERED.
18
19
     Dated: _________________, 2021                       By:__________________________
20                                                             Hon. Beth Labson Freeman
                                                               United States District Judge
21
22
23
24
25
26
27
28
